            Case 2:19-cr-00408-DB Document 37 Filed 05/27/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                      MEMORANDUM DECISION AND
                         Plaintiff,                   ORDER DENYING DEFENDANT’S
                                                      MOTION TO MODIFY SENTENCE
v.

ROSCOE BENJAMIN ATKINSON,
                                                      Case No. 2:19-CR-408 DB
                         Defendant.
                                                      District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion to Modify Sentence. Defendant

seeks to modify his sentence so that he may begin serving his sentence on home confinement.

       “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.

       In this case, Defendant is not in custody and, therefore, cannot attempt to exhaust his

administrative rights or petition the warden. At least one court has found that the exhaustion


       1
           United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).


                                                  1
           Case 2:19-cr-00408-DB Document 37 Filed 05/27/20 Page 2 of 2




requirement was met under similar circumstances. 2 The Court need not decide whether it has the

authority to grant Defendant’s request because it agrees with the government’s alternative

recommendation that Defendant’s self-surrender date be modified. This will help alleviate

Defendant’s concerns related to the COVID-19 pandemic while also providing Defendant and

his family a level of certainty about his future. Defendant’s self-surrender date is extended to

January 4, 2021.

       It is therefore

       OREDERED that Defendant’s Motion to Modify Sentence (Docket No. 29) is DENIED.

WITHOUT PREJUDICE.

       DATED this 27th day of May, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       2
          United States v. Lopez, Case No. 18-CR-2846 MV, 2020 WL 2489746, at *2 (D. N.M.
May 14 2020) (concluding “that because Mr. Lopez has no way to apply to compassionate
release through the BOP, he has satisfied § 3582(c)(1)(A)’s exhaustion requirement and is
eligible to apply for relief in this Court”).


                                                 2
